Kenison, C.J.,
concurring in the result: There is considerable and persuasive evidence, both direct and circumstantial, to support plaintiff’s contention that his layoff was not for reasons of efficiency and economy but as a direct result of his testimony before the Senate Select Committee. “Some circumstantial evidence is very strong, as when you find a trout in the milk.” Henry D. Thoreau, Journal, November 11, 1850. However, it is not the function of this court or any member of it to substitute its judgment on factual *340matters for the findings of the personnel commission and this accounts for my reluctant concurrence in the result in this case.